DARDEN, Senior Judge
(concurring in part and in the result):
The central dispute in this trial was whether there had been any sexual abuse of appellant’s daughter. She said there was; but appellant claimed she was lying and pointed to such indicia as her refusing to give details of the alleged abuse, not reporting the abuse immediately, and initially denying it herself. In this context, the prosecution might have sought to bolster the daughter’s assertion with expert testimony that child sexual abuse victims quite frequently, even typically, react in this manner. See generally United States v. Banks, 36 MJ 150,162 (CMA 1992)(One of three “narrow and limited circumstances” in which profile evidence is admissible is “in rebuttal when a party ‘opens the door’ by introducing potentially misleading testimony.”).
That, however, is not what the prosecution did here. Instead, trial counsel offered evidence of the characteristic profile of a family in which child sexual abuse had occurred or might occur, followed by a point-by-point comparison of how appellant’s family picture reflected the key elements of that profile. The implicit syllogism was as follows:
Major premise: Families that have experienced child sexual abuse typically reflect certain characteristics.
Minor premise: Appellant’s family reflects these same characteristics.
*71Conclusion: Appellant’s family has experienced child sexual abuse.
The flaw in such a contention is apparent: Just because families in which abuse has occurred reflect certain characteristics does not mean that all families that reflect those characteristics have experienced abuse. For the foregoing syllogism to be valid, the major premise must be: Only families that have experienced child sexual abuse typically reflect certain enumerated characteristics. Dr. Revis did not so testify.
Indeed, even trial counsel acknowledged this flaw when she argued in closing: “Now, of course, Dr. Revis isn’t telling you that because of [sic] these factors that are common to an incestuous situation were present, some of the factors were present in this particular [case], that that means the abuse occurred or didn’t occur. Obviously, the prosecution didn’t present it in that light.” Notwithstanding this disclaimer, earlier it was apparent that this is precisely what trial counsel sought to imply — witness her assertion to the military judge, regarding the relevance of Dr. Revis’ testimony, that she intended to argue from it the inference that “this family was ripe for [child sexual abuse].”
I am unconvinced that Banks is distinguishable. Indeed, it seems to me to be entirely on point in every material way. There, citing Mil.R.Evid. 403, Manual for Courts-Martial, United States, 1984, the majority generally rejected admissibility of expert testimony that “offered a characteristic ‘profile’ to present appellant’s family situation as ripe for ‘child sexual abuse’ [that, i]n effect, ... purported to present the characteristics of a family that included a child sexual abuser.” Banks, 36 MJ at 161. Virtually identical prosecution evidence was put to virtually the same use here and, so, should have been excluded.
There seems to be some ambiguity, however, as to whether defense counsel made a timely and adequate objection. My reading of the relevant portion of the record, which is recited in the majority opinion, 45 MJ at 65-67, indicates that appellant had no objection to Dr. Revis testifying about the family profile and whether the characteristics of appellant’s family fit the pattern of that profile. Rather, he objected only to “the specifics being gone into” in which Dr. Revis compared appellant’s family to the profile point-by-point.
As I have indicated, I read Banks to render the unobjected-to testimony inadmissible. Once that objection was forfeited, however, see Mil.R.Evid. 103(a)(1), Manual, supra (1995 ed.), I do not believe that the rest of Dr. Revis’ testimony was particularly prejudicial. Moreover, this was but a small part of Dr. Revis’ testimony. A much more substantial, and significant, part of that testimony focused directly on the daughter and the reliability of the questioning techniques that resulted in uncovering the alleged incidents. Accordingly, on the record as a whole, I consider that this error was harmless. See Mil.R.Evid. 103(a).